DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendments to the specification filed on 07/14/2020 have been accepted and entered for examination. 

Specification
The title of the invention is not descriptive.  The title recites, “Method for performing communication in wireless LAN system and wireless terminal using same”. The title of invention is “technically inaccurate and non-descriptive”. [See 37 CFR 1.72(a) and MPEP § 606]. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for receiving wake up packet via a wake-up radio module in wireless LAN system and wireless terminal using same” or equivalent thereof.
Appropriate correction is required.

Drawings
The drawings were received on 07/14/2020 are accepted for examination purpose.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “...by the second wireless terminal; and” at the end of the claim 6. For a purpose of clarification, it is suggested to change ““...by the second wireless terminal; and” to “...by the second wireless terminal.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-5 and 7-10, the claims 2-4 and 7-9 recite “the wake-up time...”, but however, the claims 1 and 6 only recite “a predetermined wake-up time”. Thus, it would be impossible to determine whether the “wake-up time” in the claims 2-4 and 7-9 is preferred to a new/unrelated wake up time or predetermined wake-up time in the claims 1 and 6. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. Thus, the claims 2-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0230581 A1 to Hwang et al. (hereafter refers as Hwang) in view of US 2019/0075521 A1 to Kneckt et al. (hereafter refers as Kneckt).
Regarding claims 1 and 6, Hwang teaches a method of communication in a wireless LAN system and a first wireless device performing a method for communication in a wireless LAN system (a method for receiving wake up signals in a wireless LAN system, and a low-power STA 500 to perform the method, paragraphs [77-80] and Fig. 4-5), the first wireless device comprising: 
a transceiver (the low-power STA 500 includes a transceiver having an PCR 520 and an WUR 570, Fig. 5 and paragraphs [78-79]) for transmitting/receiving a radio frequency (RF) signal (the transceiver having the PCR 520 and the WUR 570 is configured to transmitting/receiving a radio frequency signal, Fig. 4 and paragraphs [79-80]); and 
a processor (a processor, paragraphs [23, 78]) connected to the transceiver (the processor is connected to the transceiver having the PCR 520 and the WUR 570, Fig. 5), wherein the transceiver includes a main radio module and a wake-up radio (WUR) module (the transceiver having the PCR 520 and the WUR 570, Fig. 4-579-80]) for receiving a wake-up packet (the WUR 570 is configured to receive a wake-up frame, i.e. WUR frame, paragraphs [80-81]) modulated based on on-off keying (OOK) scheme (wherein the WUR frame is modulated based on on-off keying scheme, paragraphs [81, 89, 96]), and 
(the processor is configured to control the operations of the PCR 520 and the WUR 570, paragraphs [23, 78-80, 88]) is configured to receive the wake-up packet from a second wireless terminal based on the WUR module (receiving the WUR frame from an access point/another communication node, paragraphs [86, 119, 155-156]) and to control the main radio module such that the main radio module remains in a doze state until a predetermined wake-up time after reception of the wake-up packet (the PCR 520 is entered a normal mode/activate state from a doze state/off state, after a lapse of a mode transition time after reception of the WUR frame, i.e. wake-up delay time, paragraphs [119, 130-132, 146] and table 5), the wake-up packet including first information indicating that a broadcast scheme is applied to the wake-up packet (wherein the WUR frame includes one of the identifiers to specify which transmission scheme, i.e. unicast, broadcast or multicast, is applied to the WUR frame, paragraphs [97, 124]) and second information for indicating presence of a group addressed frame (the WUR frame is also including an MU indicator indicating whether a multi-user/group addressed frame is to be transmitted after the WUR frame, paragraphs [157-159]).
However, Hwang does not explicitly teach the group addressed frame is “buffered by the second wireless terminal”.
Kneckt teaches receiving, by a first wireless terminal, a wake-up packet from a second wireless terminal based on a WUR module (an electronic device 100-1 includes a WUR 432 for receiving a wake-up packet from AP, Fig. 4 and a provisional 62/553,805, hereafter refers as provisional, slide 4 and paragraphs [4, 8, 12]), wherein the wake-up packet includes an information for indicating presence of a group (wherein the wake-up packet includes an indicator for specifying a presence of a group addressed frame buffered by the AP, paragraphs [82-84, 97] and provisional, paragraphs [7, 8, 21, 23]); and controlling, by the first wireless terminal, the main radio module such that the main radio module remains in a doze state until a predetermined wake-up time after reception of the wake-up packet (the electronic device 100-1 controls a main radio to remains in a doze state/power saving mode until a predetermined wake-up time after reception of the wake up packet, if the  group addressed frame is non-urgent, paragraphs [55, 92] and provisional, paragraph [18]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the information for indicating presence of the group addressed frame buffered by the second wireless terminal as taught by Kneckt, with the teachings of the information for indicating presence of the group addressed frame as taught by Hwang, for a purpose of ensure that the group addressed frame is able to be received by the first wireless terminal by ensure that the first wireless terminal is ready for a reception (see Kneckt, paragraphs [82-84, 97] and provisional, paragraphs [7, 8, 21, 23]).
Regarding claims 2 and 7, Hwang further teaches wherein the wake-up time is predetermined by the first wireless terminal and the second wireless terminal (wherein the wake-up delay time is one of the parameters established in a beacon frame exchanged by the low-power STA and the AP, prior to a transmission of the WUR frame, paragraphs [15, 110-111, 115-117] and Fig. 10). 
claims 3 and 8, Kneckt further teaches wherein the wake-up time relates to a target beacon transmission time (TBTT) including delivery traffic indication map (DTIM) information (the electronic device wakes up at each DTIM beacon to receive the group addressed frame(s), paragraphs [92, 97] and provisional, paragraphs [18, 23, 28]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the wake-up time relates to the target beacon transmission time (TBTT) including delivery traffic indication map (DTIM) information as taught by Kneckt, with the teachings of Hwang, for a purpose of ensure that the wake up time is synchronized between the first wireless terminal and the second wireless terminal, as such the frames transmitted from the second wireless terminal is correctly received by the first wireless terminal (see Kneckt, paragraphs [83, 92, 97] and provisional, paragraphs [9, 18, 23, 28]).
Regarding claims 4 and 9, Hwang further teaches controlling, by the first wireless terminal, transition of the main radio module from the doze state to an awake state at the wake-up time (the PCR 520 is entered a normal mode/activate state from the doze state/off state, after a lapse of a mode transition time after reception of the WUR frame, i.e. wake-up delay time, paragraphs [119, 130-132, 146] and table 5); and receiving, by the first wireless terminal, a beacon frame from the second wireless terminal based on the main radio module in the awake state (the PCR 520 receives a beacon frame from the AP during the awake state, paragraph [119] and Fig. 10).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0230581 A1 to Hwang et al. (hereafter refers as Hwang) in view of US 2019/0075521 A1 to Kneckt et al. (hereafter refers as Kneckt) as applied to claims above and further in view of US 2012/0250597 A1 to Park.
Regarding claims 5 and 10, the combination of Hwang and Kneckt teaches receiving, by the first wireless terminal, frame from the second wireless terminal after reception of the beacon frame (in response to receive the beacon from the access point, the low-power STA 500 receives communication from the access point, see Hwang, abstract and paragraphs [129-130]). 
However, the combination of Hwang and Kneckt does not explicitly receiving the “group addressed” frame after reception of the beacon frame.
Park teaches receiving, by a first wireless terminal, a group addressed frame from a second wireless terminal after reception of a beacon frame (a non-AP STA receives beacon message from an AP, and in response to receive the beacon message, the non-AP STA receives buffered group addressed frame(s) from the AP, paragraphs [15, 26-29]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving, by the first wireless terminal, the group addressed frame from the second wireless terminal after reception of the beacon frame as taught by Park, with the receiving, by the first wireless terminal, frame from the second wireless terminal after reception of the beacon frame as taught by combination of Hwang and Kneckt, for a (see Park, paragraphs [15, 28-29]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0219510 A1 discloses the wireless terminal receives group addressed transmission following certain received beacon frames (see paragraphs [142, 145]).
US 2020/0053649 A1 discloses a wake up message including information of a time length for delaying wake up (paragraphs [48-49, 85, 146]) and an identifier of AP (paragraphs [53, 71]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 10, 2021